DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10 November 2022. Claims 1, 3, 5, 7 and 10 have been amended. No claims have been canceled or added. Therefore, claims 1-11 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014/0007613 A) in view of Shayle (2015/0352007 A1) and Yugawa (JP 2017/158918 A).
Regarding claim 1, Kim discloses a method for heat source acupuncture and body shaping (the user performs acupuncture by positioning a needle 1 on a patient and heating the needle using a heating unit 10, see fig. 1, the abstract and page 3 lines 20-23), comprising: inserting a plurality of needles 1 into a localized area of tissue (a plurality of fire needles are inserted into various parts of the human body, see the abstract, the user being able to position the plurality of needles into a localized area of the tissue of the human body); wherein each needle 1 of the plurality of needles 1 comprises a head (defined by chimbyeong 1b, see fig. 1) disposed on an upper end of each needle 1 of the plurality of needles 1 (see fig. 1); wherein each head 1b comprises a greater thickness than a body (defined by depression 1a, see fig. 1) of each needle 1 of the plurality of needles (see fig. 1).
Kim discloses everything as claimed including the plurality of needles, but is silent with regard to wherein each needle of the plurality of needles is composed entirely of surgical-grade steel.
However, Shayle teaches a similar needle (defined by intradermal needle 100, see fig. 1A and the abstract) is composed entirely of surgical-grade steel, see para. [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s plurality of needles to be composed entirely of surgical-grade steel, as taught by Shayle, to be able to provide a needle that is safe for contacting the tissue of the user and since the modified Kim needle would perform equally well when being inserted into the tissue of the patient.
The modified Kim method discloses heating the head of each of the plurality of needles in turn with a heating device (defined by heating unit 10, see fig. 1 of Kim; the heating device 10 heats the head 1b of the needle 1, see page 2 lines 20-25), but is silent with regard to the step of repeatedly heating each of the plurality of needles. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method with the step of repeatedly heat the needles, since a clinician would know to continue applying heat to the needles to be able to continue the heated acupuncture treatment until the desired therapeutic effect is achieved. 
The modified Kim method discloses everything as claimed including heating each head of the plurality of needles, as disclosed by Kim, but is silent with regard to monitoring the localized area of tissue for sweat production; and discontinuing heating of the plurality of needles upon the identification of sweat production in the localized area of tissue.
However, Yugawa teaches that sweating occurs when a patient is experiencing pain (an action applied to the user is considered painful if the patient is observed to be sweating, see page 7 lines 10-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim step of repeatedly heating the needles to stop the reheating of the needles when the patient is determined to be sweating, as taught by Yugawa, in order to prevent the patient from experiencing unnecessary pain.
The modified Kim method discloses the step of monitoring the localized area of tissue for sweat production (as the method, as disclosed by Kim, is performed the patient is monitored to determine if sweating occurs at the localized area of tissue when the needles are heated by the user, see page 7 lines 10-16 of Yugawa and the abstract of Kim), and the step of discontinuing heating of the plurality of needles upon the identification of sweat production in the localized area of tissue (the clinician would know to stop treatment when sweating occurs at the localized area of tissue to prevent the patient from experiencing unnecessary pain). 
Regarding claim 9, the modified Kim device discloses everything as claimed, including heating the plurality of needles, as disclosed by Kim, but lacks a detailed description of heating each of the plurality of needles for at least 3 seconds.
However, Kim discloses that the plurality of needles is heated by a heating unit 10 using fuel to provide an open flame to provide heat, the heating unit 10 being shown to include a switch that actuates the heating unit 10, see page 2 lines 23-28 and page 5 lines 40-41 of Kim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to heat the plurality of needles for at least 3 seconds since a clinician would know to provide heat to the needles for a time period that is sufficient to heat the needles to allow the needles to provide heat to the tissue of the patient and since one of ordinary skill in the art would have been capable of applying this known technique to a known device. See MPEP 2144.05(II).
Regarding claim 10, the modified Kim device discloses everything as claimed, including repeatedly heating the plurality of needles, as disclosed by Kim, and that the treatment is applied until sweat is induced from the tissue, as taught by Yugawa, but lacks a detailed description of each needle of the plurality of needles is heated 30 times.
However, as Yugawa teaches that sweating occurs when a patient is experiencing pain, see page 7 lines 10-16 of Yugawa. As different patients have varying levels of tolerance to pain, which induces sweating, and since the talent of the clinician may require repeated heating of the needle to provide heat that can be sensed by the patient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to heat the plurality of needles 30 times since a clinician would know to repeatedly heat to the needles during the treatment enough times to provide the desired therapeutic effect of the treatment and the clinician would know to stop heating the needles after the patient is observed to be sweating and since one of ordinary skill in the art would have been capable of applying this known technique to a known device. See MPEP 2144.05(II).
Regarding claim 11, the modified Kim method discloses that the heat source is an open flame (the heating unit 10 uses fuel to provide an open flame to provide heat, see page 2 lines 23-28 and page 5 lines 40-41 of Kim).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Shayle and Yugawa as applied to claim 1 above, and further in view of Na (2014/0074203 A1).
Regarding claim 2, the modified Kim method discloses everything as claimed including the plurality of needles, as disclosed by Kim, but is silent with regard to the plurality of needles being at least three needles.
However, in figure 2 Na teaches that a plurality of needles 300, for applying an energy stimulus to tissue of a patient, include five needles (the plurality of needles 300 are electrified, via an energy field 909 generated via a RF generator 14 and CPU 18, to apply electrical energy to the tissue of the patient, five needles 300 being shown to be placed at select distances along the tissue and between 4 and 9 needles being used for treatment, see para. [0042] and [0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to include at least three needles, as taught by Na, to allow the user to apply the acupuncture therapy along more areas of the tissue of the patient.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Shayle, Yugawa and Na as applied to claim 2 above, and further in view of Chun (5,417,706 A).
Regarding claims 3-4, the modified Kim method discloses everything as claimed including the step of inserting the plurality of needles, as disclosed by Kim, and that the plurality of needles includes at least three needles such that the plurality of needles includes a first needle, as taught by Na, but is silent with regard to inserting the first needle of the plurality of needles into tissue at a depth of one inch and at a 45-degree angle.
However, Chun teaches that an acupuncture needle is insertable into tissue of a patient at a depth of between 1.5 cun (which is 1.97 inches) and less than 0.5 cun (where 0.5 cun is 0.65 inches) and said needle is inserted at a 45-degree angle, see col. 3 lines 62-65 and col. 4 lines 9-12. Chun further teaches that “Very few acupuncture points require needle insertions deeper than 1.5 cun with penetrations of less than 0.5 cun most common”, see col. 4 lines 9-12, such that a clinician can insert the needle at a depth of one inch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to have the first needle be insertable to a depth of one inch and at an angle of 45-degrees, as taught by Chun, since a clinician would know to insert the needles at a depth and an angle necessary to contact the underlying tissue of the patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 5-6, the modified Kim method discloses everything as claimed including the step of inserting the plurality of needles, as disclosed by Kim, and that the plurality of needles includes at least three needles such that the plurality of needles includes a second needle, as taught by Na, but is silent with regard to inserting the second needle of the plurality of needles into tissue at a depth of one and a half inches and at a 45-degree angle.
However, Chun teaches that an acupuncture needle is insertable into tissue of a patient at a depth of between 1.5 cun (which is 1.97 inches) and less than 0.5 cun (where 0.5 cun is 0.65 inches) and said needle is inserted at a 45-degree angle, see col. 3 lines 62-65 and col. 4 lines 9-12. Chun further teaches that “Very few acupuncture points require needle insertions deeper than 1.5 cun with penetrations of less than 0.5 cun most common”, see col. 4 lines 9-12, such that a clinician can insert the needle at a depth of one and a half inches. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to have the second needle be insertable to a depth of one and a half inches and at an angle of 45-degrees, as taught by Chun, since a clinician would know to insert the needles at a depth and an angle necessary to contact the underlying tissue of the patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 7-8, the modified Kim method discloses everything as claimed including the step of inserting the plurality of needles, as disclosed by Kim, and that the plurality of needles includes at least three needles such that the plurality of needles includes a third needle, as taught by Na, but is silent with regard to inserting the third needle of the plurality of needles into tissue at a depth of one-quarter of an inch and at a 45-degree angle.
However, Chun teaches that an acupuncture needle is insertable into tissue of a patient at a depth of between 1.5 cun (which is 1.97 inches) and less than 0.5 cun (where 0.5 cun is 0.65 inches) and said needle is inserted at a 45-degree angle, see col. 3 lines 62-65 and col. 4 lines 9-12. Chun further teaches that “Very few acupuncture points require needle insertions deeper than 1.5 cun with penetrations of less than 0.5 cun most common”, see col. 4 lines 9-12, such that a clinician can insert the needle at a depth of one-quarter of an inch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to have the third needle be insertable to a depth of one-quarter of an inch and at an angle of 45-degrees, as taught by Chun, since a clinician would know to insert the needles at a depth and an angle necessary to contact the underlying tissue of the patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Response to Arguments
Applicant's arguments filed 10 November 2022 have been fully considered but they are not persuasive.
On page 9 lines 2-5, applicant argues “Therefore, as Yugawa teaches continued activity in the presence of perspiration, so long as that perspiration does not increase in rate of production over a defined threshold, Applicant submits that it would not be obvious to modify Kim to cease heating the needles as Office Action alleges upon the detection of sweat as presently claimed”.
The argument is not well taken. Yugawa teaches that sweating is monitored to determine whether a massage action is painful such that it causes sweating. Yugawa does disclose that the user is determined to be “feeling good” if the degree of sweat is “not decreasing or changing” such that a user may not be sweating so that the Yugawa method concludes that the user is feeling good, where different users have varying degrees of pain tolerance and varying rates of perspiration, see page 7 lines 11-12 of Yugawa. Yugawa discloses that an identified increase in the amount of perspiration indicates pain, see page 7 lines 11-13 of Yugawa, such that a patient may not be sweating and then begin to sweat where the Yugawa method would conclude that the user is in pain. As recited in the rejection of claim 1 above, it is considered to be known in the art that a clinician would know to discontinue treatment to a patient if the clinician determines that the patient is experiencing pain. Therefore, as Yugawa discloses that sweat indicates a user’s pain and as a clinician would know to discontinue treatment when identifying that the patient is in pain, the modified Kim method discloses everything as claimed and the rejection of claim 1, as recited above, is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stan (9,278,047 B2) is cited to show an acupuncture needle made of surgical-grade steel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785